NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DALI EDUVIGES PEREZ PEREZ,                      No.    20-71815

                Petitioner,                     Agency No. A206-915-519

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Dali Eduviges Perez Perez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Najmabadi v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We review de novo claims of due

process violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d

532, 535 (9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion in denying Perez Perez’s motion to

reopen as untimely, where it was filed over two years after the order of removal

became final, see 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2), and she

has not established changed country conditions in Guatemala to qualify for the

regulatory exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi

v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (requiring movant to produce

material evidence with motion to reopen that conditions in country of nationality

had changed); see also Najmabadi, 597 F.3d at 987-90 (evidence must be

“qualitatively different” to warrant reopening).

      Perez Perez’s contention that the BIA’s denial of her motion violated her

right to due process fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    20-71815